DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Specification
Applicant is reminded of updating the first paragraph of the Specification with US Patent No. 10,580,652 issued from the parent application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2-5, 7-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga et al. (US20160068430) in view of Kanakasabapathy (US20110111596).
Regarding claim 2, Suenaga discloses a process (abstract) comprising: providing a substrate having thereon a plurality of layers comprising dielectric layers or other layers suitable for a hardmask (paragraph 0022 and Fig. 1A); forming a seed layer on the plurality of layers (neutral layer 3 reads on a seed layer, paragraph 0022 and Fig. 1A); forming a protection layer on the seed layer (resist layer 4 reads on a protection layer, paragraphs 0022 and 0026, and Fig. 1A); forming a set of resist fins and a first fin pattern (paragraph 0022 and Fig. 1A); etching to transfer the first fin pattern to a second set of fins in the fin pattern wherein the uppermost layers of the second set of fins comprise the seed layer (paragraph 0027 and Fig. 1B).  The term “an integrated circuit manufacturing" in the preamble is an indication of intended use and does not provide an antecedent base for the body of the instant claim.  It does not provide a positive limitation to the claim.   Therefore, it is not accorded any patentable weight.
The difference between the method disclosed by Suenaga and the method as recited in the instant claim is the process of creating the first fin pattern.  However, 
Regarding claim 3, Suenaga discloses wherein the uppermost layer of the second set of fins is the seed layer (paragraph 0027 and Fig. 1B).
 Regarding claim 4, Suenaga discloses removing the unetched portions of the protection layer with a solvent (paragraph 0027 and Fig. 1B).

Regarding claim 7, Kanakasabapathy discloses wherein the first set of hardmask fins comprise oxide (silicon oxide, paragraph 0035 and Figs. 9-10).
Regarding claim 8, Suenaga discloses using a directed self-assembly process to form a two-color fin pattern of alternating colors (paragraph 0036 and Fig. 1C).
Regarding claim 9, Suenaga wherein the two-color fin pattern of alternating colors comprises alternating fourth and fifth colors, and wherein the pattern formed by every other fourth-color fin corresponds to the first hardmask fin pattern (paragraph 0036 and Fig. 1C).
Regarding claim 10, Suenaga discloses selectively etching the fins of the fifth color to form a second hardmask fin pattern (Fig. 1D).
Regarding claim 11, Suenaga discloses wherein the second hardmask fin pattern has a center-center fin pitch approximately one-half the center-center fin pitch of the first hardmask fin pattern (Fig. 1D).
Regarding claim 20, Suenaga discloses wherein the two-color fin pattern of alternating colors comprises self-assembling fins of different polymer materials (paragraph 0036 and Fig. 1D).
Regarding claim 21, Suenaga discloses wherein one of the polymer materials is attracted to the seed layer (paragraph 0025 and Fig. 1D).

Allowable Subject Matter
Claims 6 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the plurality of mandrels are formed using HMDS; in the context of the instant claim.  
Regarding claim 12, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the second hardmask fin pattern comprises fins wherein alternating fins have different uppermost material layers; in the context of the instant claim.  
Regarding claims 13-19, they are dependent from claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/JIONG-PING LU/
Primary Examiner, Art Unit 1713